NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0147-20

CHARLES AMER,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted December 1, 2021 – Decided January 5, 2022

                   Before Judges Whipple and Susswein.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Charles Amer, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Donna Arons, Assistant Attorney General,
                   of counsel; Beonica A. McClanahan, Deputy Attorney
                   General, on the brief).

PER CURIAM
        Petitioner Charles Amer, an inmate housed in South Woods State Prison,

appeals from a final agency decision by the Department of Corrections (DOC)

denying his appeal as to disciplinary adjudication. We reverse and remand.

        On April 9, 2020, petitioner was an inmate at Southern State Correctional

Facility (SSCF) housed in Unit 2-Right (the Unit), which had been designated

as a quarantine unit for inmates exposed by close contact with symptomatic

COVID-19 inmates or staff members. On that day, SSCF custody staff had

begun the process of moving groups of inmates from three other housing wings

into the Unit.

        Inmates from the first and second wings were transferred successfully.

When staff attempted to bring the final group into the Unit, the inmates within

refused to allow them entry. Inmates blocked the door with a table and shouted

threats to both staff and the COVID inmates, warning them not to enter and

yelling to each other not to allow them entry.

        Prison staff announced an institutional Lock-Up at 9:30 p.m.          Over

loudspeaker, all inmates were ordered to leave the day space and return to their

bunks for the final count of the night. The security footage showed that no

inmate complied.1 Instead, it showed some inmates using kiosks and telephones,


1
    The security footage was not provided as part of the appellate record.
                                                                             A-0147-20
                                         2
socializing, and watching television. At 9:40 p.m., ten minutes after Lock-Up

had been called, security footage showed a group of inmates barricading the

Unit's entrance with a table to prevent entry. Some wore surgical masks and

makeshift face coverings, making it difficult to identify individual participants.

Via loudspeaker, staff advised any inmate not participating in the unrest should

return to his bunk and remain there for final count. Still, no inmate complied.

      The DOC eventually deployed the Special Operations Group and K9 unit

to restore order. All sixty-three inmates housed in the Unit were charged for

their participation in the disturbance and transported to Prehearing Disciplinary

Housing.    The DOC charged petitioner with encouraging others to riot,

prohibited act *.252, and served him on April 11, 2020. After conducting an

investigation, the disciplinary charge was referred to a hearing officer.

      Petitioner pled not guilty to the charge and requested, and was granted,

the assistance of a counsel substitute. Petitioner requested a polygraph test, bu t

the request was denied. Petitioner declined the opportunity to call witnesses in

his own defense.

      With the help of counsel, petitioner submitted a written statement in his

defense. First, he argued there is no substantial evidence to find him guilty of

the offense with which he was charged because no camera footage allows


                                                                             A-0147-20
                                        3
participants to be clearly identified, and there is no camera footage that shows

him participating in any of the activities that took place in the common area of

the Unit. Further, petitioner asserted that he was not even in the area where

these activities were taking place.

      Petitioner also challenged the fairness of his disciplinary hearing. First,

petitioner protested the denial of his polygraph request. This was a situation "in

which there [was] no clear surveillance, no credible witnesses, and no evidence

whatsoever to support the charge" making the polygraph "the only way in which

[petitioner] could prove his innocence." Second, petitioner claimed the DOC's

failure to provide the two officers working in the Unit that night with pictures

"to determine if they could identify the main individuals leading this

demonstration" denied him a fair hearing. Last, petitioner argued that COVID

restrictions denied him proper representation by counsel substitute because he

was able to speak with his counsel only once, for approximately sixty seconds,

in the presence of the hearing officer.

      Petitioner's Disciplinary Hearing was held on April 30, 2020. In light of

COVID, in-person confrontation was denied to all inmates. The Disciplinary

Hearing Officer (DHO) also denied requests to view the video evidence.

            a. The following decisions apply to these hearings:
            [Sixty-three] inmates were charged for engaging in

                                                                            A-0147-20
                                          4
substantially similar conduct at the same time and
location. All witnesses for each inmate are the same.
The video evidence for all inmates is the same. The
DHO will strive to keep all [sixty-three] hearings to a
reasonable time frame while protecting the rights of
each inmate to defend the case against them. In light of
the mass disruption that would be caused by having
. . . each of the [sixty-three] inmates make individual
requests for evidence and witnesses (the state of
emergency has forced the prisons to functionally
operate with only essential personnel)[,] [t]he DHO
will allow the paralegals/inmates to submit one set of
questions per staff for confrontation. It is not feasible,
nor necessary for the DHO to gain an understanding of
the cases by having the witnesses answer [sixty-three]
separate sets of confrontation questions when the
evidence and the officer's observations are substantially
similar to all [sixty-three] inmates.

b. Similarly, the DHO will show the surveillance video
to the paralegals since the video evidence can be up to
seven hours. There would be mass disruption if the
video had to be shown to [sixty-three] inmates. The
video evidence is the same for all [sixty-three] inmates.
DHO allowed for counsel substituted to have open
access to quarantine inmates during their [twenty] days
of [Prehearing Detention] status; [personal protection
equipment] was provided to counsel substitutes.
Inmate had no prejudices in preparing his defense.
Inmate afforded all rights per Avant v. Clifford, [67
N.J. 496, 525-29 (1975)] inmate was able to request
polygraph, confrontation, witness.




                                                             A-0147-20
                            5
      In preparation for their disciplinary hearing, inmates were allowed "to

make individual requests to evidence and witnesses at their hearings." Petitioner

requested a polygraph exam to prove his innocence. The request was denied.

      Relying on a disciplinary report prepared by Lt. Chard, the DHO found:

            [T]he evidence supports that:

            1. The inmate was part of a group that received orders.
            ([Loudspeaker] announced count up to 9:30pm)[.]

            2. The orders were of such a nature that any reasonable
            person would have understood the orders[] (inmates
            were given several orders from officers & lieutenant to
            go down their wings)[.]

            3. The orders were loud enough that the entire group
            could have heard the orders[.]

            4. The inmate had ample time to comply with the
            order[.]

            5. No inmate, after receiving warnings, complied with
            staff orders[] (video shows inmates did not disperse).

      When given the opportunity to make a statement in his own defense,

petitioner stated: "Everyone was unpacking. I don't know what was going on. I

was on my wing or talking to friends in C-Wing."

      The DHO found:

            Inmate defense not supported, standing out on the wing,
            is not being on your bunk for count, which is adding to
            the overall chaos and rioting behavior[.]

                                                                           A-0147-20
                                       6
      She then added:

            Just because this inmate was not seen actually pushing
            the table, does not mean he wasn't involved by yelling,
            refusing orders and not being on his assigned bed
            during count. Staff reports they cannot identify any
            inmates not involved in the incident. No requirements
            to be "main individual" to be considered guilty. Any
            behavior that is not compliant with staff orders can be
            viewed as encouraging and inciting non[-]compliant
            behaviors. Counsel substitute cannot use his lack of
            representation as a defense, as his role is to merely
            ensure inmate receives all rights entitled, his role is not
            to argue, be adversarial or adjudicate the charge.
            Nowhere in [N.J.A.C.] 10A is an inmate entitled to
            speak to the counsel substitute privately or for the DHO
            to hold a hearing for a minimum amount of time. All
            pleas[], statements and requested evidence received.
            No violation of due process. Totality of evidence
            supports the charge. Reasonable person would believe
            inmates actions and actions of the group reach level to
            determine guilt.

      Petitioner was found guilty of encouraging other inmates to riot. The

resulting disciplinary sanction included 210 days of Administrative Segregation,

ninety days' loss of commutation time, and ten days' loss of recreational

privileges. In its hearing decision, the DHO noted, "Leniency provided; max

sanction not given for category A charge."




                                                                          A-0147-20
                                        7
      Petitioner appealed. The Assistant Superintendent upheld the decision of

the DHO on May 7, 2020 as a final agency decision of the DOC. This appeal

followed.

      Petitioner argues that the agency action was arbitrary and capricious

because the hearing procedure violated his due process rights by denying his

request to prove his innocence with a polygraph test and that the DHO's

conclusion of his guilt was not supported by sufficient credible evidence. After

reviewing the record, we conclude that DOC's final agency decision was

arbitrary, capricious, and unreasonable because the evidence in the record is not

sufficient to support the offense petitioner was charged with committing .

      In Avant v. Clifford, the Court explained the procedural protections

afforded to inmates charged with institutional infractions. 67 N.J. 496 (1975).

Inmates facing serious discipline must be provided notice of the charge, a

reasonable period to prepare a defense, a hearing before a neutral hearing officer

or adjustment committee, the right to present witnesses and evidence, and the

right to confront and cross-examine DOC witnesses or to obtain the hearing

body's reasoning for denying such confrontation and cross-examination. Id. at

525–33; see also McDonald v. Pinchak, 139 N.J. 188 (1995); Jacobs v. Stephens,

139 N.J. 212 (1995). As the Supreme Court noted in McDonald, the regulatory


                                                                             A-0147-20
                                        8
framework for adjudicating charges "strike[s] the proper balance between the

security concerns of the prison, the need for swift and fair discipline, and the

due process rights of the inmates." 139 N.J. at 202.

      Our scope of review is narrow. As a general matter, we will disturb an

agency's adjudicatory decision only upon a finding that the decision is

"arbitrary, capricious or unreasonable," or is unsupported "by substantial

credible evidence in the record as a whole." Henry v. Rahway State Prison, 81

N.J. 571, 579–80 (1980) (citing Campbell v. Dep't of Civil Serv., 39 N.J. 556,

562 (1963)). In determining whether an agency action is arbitrary, capricious,

or unreasonable, a reviewing court must examine:

            (1) [W]hether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [In re Carter, 191 N.J. 474, 482 (2007) (quoting Mazza
            v. Bd. of Trs., 143 N.J. 22, 25 (1995)).]

      Furthermore, we are deferential to an agency's expertise. See Murray v.

State Health Benefits Comm'n, 337 N.J. Super. 435, 442 (App. Div. 2001)

("[W]here there is substantial evidence in the record to support more than one


                                                                          A-0147-20
                                       9
regulatory conclusion, it is the agency's choice which governs.") (quotation

marks omitted) (quoting In re Vineland Chemical Co., 243 N.J. Super. 285, 307

(App. Div. 1990)). However, we note that "our review is not 'perfunctory,' nor

is 'our function . . . merely to rubberstamp an agency's decision.'" Ibid. (quoting

Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010)).

Rather, "[w]e are constrained to engage in a 'careful and principled consideration

of the agency record and findings.'" Ibid. (quoting Williams v. Dep't of Corr.,

330 N.J. Super. 197, 204 (App. Div. 2000)).

      In N.J.A.C. 10A:4-4.1, prohibited acts preceded by an asterisk (*) are

considered the most serious and result in the most severe sanctions. Prohibited

acts are further subclassified into six categories of severity (Category A through

F) with Category A as the most severe, Category E as the least severe, and

Category F, which contains an opportunity for inmates found guilty of specified

infractions to participate in a substance-use disorder treatment program known

as the Drug Diversion Program, if eligible. These categories correspond to the

categories of sanctions at N.J.A.C. 10A:4-5 and the categories in the severity of

offense scale at N.J.A.C. 10A:9-2.13.

      Under Category A, a finding of guilt for any offense may result in a

sanction of five to fifteen days in an Adjustment Unit, up to 365 days in a


                                                                             A-0147-20
                                        10
Restorative Housing Unit (R.H.U.) per incident, and one or more of the

sanctions listed at N.J.A.C. 10A:4-5.1(e), unless a medical or mental health

professional determines that the inmate is not appropriate for R.H.U. placement.

These include the most serious and violent offenses including *.252 rioting or

encouraging others to riot.

      Under Category B, a finding of guilt for any offense may result in a

sanction of up to 120 days in an R.H.U. per incident and one or more of the

sanctions listed at N.J.A.C. 10A:4-5.1(g), unless a medical or mental health

professional determines that the inmate is not appropriate for R.H.U. placement.

Included in this section are *.256 refusing to obey an order of any staff member

and *.502 interfering with the taking of count.

      Under Category C, .501 failing to stand count is recognized as a less

serious offense.

      We agree that deference to the adjudicatory decisions made by DOC is

especially appropriate in view of its important mission to safeguard prison safety

and security. See Blanchard v. N.J. Dep't of Corr., 461 N.J. Super. 231, 238–39

(App. Div. 2019) (cautioning that a reviewing court should "not substitute its

own judgment for the agency's"). We have said that "prisons are dangerous

places, and the courts must afford appropriate deference and flexibility to


                                                                            A-0147-20
                                       11
administrators trying to manage this volatile environment." Id. at 238 (quoting

Russo v. N.J. Dep't of Corr., 324 N.J. Super. 576, 584 (App. Div. 1999)). We

also acknowledge that DOC has a compelling interest in ensuring that inmates

dutifully return to their cells when ordered to do so during a disturbance and

ensuing Lock-Up.

      However, after reviewing the record, we do not agree there is substantial

evidence in the record to support the DOC's decision that petitioner committed

the prohibited act *.252 for which he was charged. See Blanchard, 461 N.J.

Super. at 237–38 (citing Henry, 81 N.J. at 579–80 (1980)). Substantial evidence

has been defined alternately as "such evidence as a reasonable mind might

accept as adequate to support a conclusion," and "evidence furnishing a

reasonable basis for the agency's action." Ibid. (quoting Figueroa, 414 N.J.

Super. at 192) (citations omitted); see also N.J.A.C. 10A:4-9.15(a) ("A finding

of guilt at a disciplinary hearing shall be based upon substantial evidence that

the inmate has committed a prohibited act.").

      Evidence is sufficiently substantial when it is adequate to support the

conclusion that petitioner committed the offense of which he was accused.

Blanchard, 461 N.J. Super. at 237–38 (quoting Figueroa, 414 N.J. Super. at

192). Here, the DHO found that all inmates were able to hear the command to


                                                                          A-0147-20
                                      12
return to their bunks and were warned that any inmate who failed to do so would

be considered a riot participant and that petitioner was among those who failed

to do so. Notably, however, the DHO found no other evidence of any specific

acts of petitioner.

      As N.J.A.C. 10A:4-4.1 separately lists 108 prohibited acts, we consider

the DHO's conclusion that "any behavior that is not compliant with staff orders

can be viewed as encouraging and inciting non-compliant behaviors" is too

broad a brush stroke to support the determination that petitioner encouraged

rioting. While an inference might be drawn that petitioner did not comply with

the broadcast order for inmates to return to their bunks, the record as it stands

does not support a finding that petitioner encouraged and incited others to riot,

which is the specific and serious infraction with which he was charged and

adjudicated.

      We remand this matter to allow the hearing officer to address the proof

supporting petitioner's commission of the alleged infraction more fully. This

should not preclude that on remand the hearing officer may consider whether

there is an alternative basis to charge petitioner with some other prohibited act

(triggering entitlement to notice and a hearing to address the newly -charged




                                                                           A-0147-20
                                      13
infraction, N.J.A.C. 10A:4-9.16), or whether proof of petitioner's involvement

in the events of April 9, 2020 are lacking.

      We also conclude that petitioner's procedural arguments are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Reversed and remanded. We do not retain jurisdiction.




                                                                           A-0147-20
                                       14